Citation Nr: 1443761	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  04-12 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the right knee.

4.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977 and from September 1977 to September 1993.  He served in Southwest Asia from October 1990 to April 1991 and received the Joint Service Commendation Medal and Army Commendation Medal. 

These matters initially came before the Board of Veterans' Appeals (Board) from November 2002 and May 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO's November 2002 rating decision denied entitlement to disability evaluations in excess of 10 percent for bilateral chondromalacia patella of the knees.  The RO's May 2005 rating decision denied the Veteran's petition to reopen his claim of service connection for a cervical strain as new and material evidence had not been submitted and denied his claim of service connection for hypertension.

In December 2006 and September 2008, the Veteran testified at hearings at the RO before a Decision Review Officer (DRO) and the undersigned, respectively. Transcripts of these hearings have been associated with his claims folder.

In April 2009, the Board remanded the issue of whether new and material evidence had been submitted to reopen the claim of service connection for a cervical spine disability, as well as the other issues currently on appeal for further development.

In March 2012, the Board determined that new and material evidence had been submitted to reopen the claim of service connection for a cervical spine disability and remanded the underlying claim as well as all other issues currently on appeal for further development.  These matters were again remanded for further development in July 2013.

In September 2013, the Board dismissed the appeal as to all issues listed above upon receipt of an "Appeals Satisfaction Notice" that was submitted by the Veteran's representative.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In March 2014, the Court set aside the Board's September 2013 dismissal and remanded the case for readjudication in compliance with directives specified in a March 2014 Joint Motion filed by counsel for the Veteran and VA.  The Joint Motion specified that the Veteran has submitted a statement in which he indicated that he did not intend to withdraw his appeal as to any issues.

In addition to the paper claims file, there are Veterans Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

I. Hypertension and Cervical Spine Disability

The Veteran contends that he has current hypertension which is related to his service-connected disabilities in that these disabilities have limited his ability to exercise and have resulted in weight gain.  He also claims that he has a current cervical spine disability which is related to a whiplash injury that he sustained in service during a May 1989 motor vehicle accident.  Cervical spine symptoms have reportedly persisted on an intermittent basis ever since that time and the Veteran has explained that he did not report such symptoms at the time of his May 1993 retirement examination because he was asymptomatic during that examination.

In its July 2013 remand, the Board instructed the AOJ to afford the Veteran VA examinations to assess the nature and etiology of his claimed hypertension and cervical spine disability.  As for hypertension, the examiner was asked to provide an opinion as to whether the disease was caused or aggravated by the Veteran's service-connected disabilities, including because of any inability to exercise due to such disabilities.  With respect to the cervical spine disability, the examiner was instructed to opine as to whether the disability was related to service and was advised to specifically discuss a January 1993 record of treatment for neck soreness in the Veteran's service treatment records and his reports of a continuity of neck symptomatology in the years since service.

The Veteran was afforded VA examinations in July 2013 and was diagnosed as having hypertension and cervical spine degenerative disc disease with myofascial syndrome.  In regards to hypertension, the examiner opined, among other things, that it was not likely ("not more likely than not") caused or aggravated by the Veteran's other service-connected disabilities.  The examiner reasoned that hypertension is a very common clinical problem and that the Veteran's other identified diagnoses (a low back strain, migraine/cluster headaches, bilateral knee disabilities, a left ankle sprain, and a stomach disability) were not identified as risk factors for hypertension.

As for the diagnosed cervical spine disability, the examiner opined that it was not likely ("less likely than not") related to service or the reported motor vehicle accident in service.  He explained that there was no evidence in the Veteran's service treatment records of any chronic cervical spine condition.  Although there was evidence of a motor vehicle accident, there was no evidence of any chronic neck condition following the accident.  Also, periodic physicals and the Veteran's retirement physical were negative for any neck abnormalities or complaints.  There was no interim data proximate to discharge and the examiner was unable to establish chronicity.

The July 2013 opinion pertaining to hypertension is insufficient because the examiner did not address the Veteran's primary contention that his service-connected disabilities have contributed to his hypertension because they have limited his ability to exercise and resulted in weight gain.  

The opinion pertaining to the diagnosed cervical spine disability is also insufficient because it is entirely based on a lack of objective clinical evidence of treatment for neck problems in service or for many years after service and the examiner did not acknowledge or discuss the Veteran's reports of neck problems following his motor vehicle accident in service and of a continuity of neck symptomatology in the years since service.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Moreover, the examiner did not acknowledge or discuss the January 1993 report of treatment for neck soreness in the Veteran's service treatment records.


II. Knee Disabilities

The Veteran was afforded a VA examination in July 2013 to determine the current severity of his service-connected knee disabilities.  He reported that he frequently experienced flare ups of knee symptoms that caused him to stop, sit, and rest.  The ranges of right knee flexion and extension and left knee flexion were reported.  However, the only information pertaining to left knee extension that was provided was the point at which objective evidence of painful motion began.  Additionally, the examiner did not report the point, if any, at which flare ups or pain caused functional impairment.  Thus, clarification is required.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the July 2013 VA hypertension examination to review the claims file and any relevant records contained in VBMS and the Virtual VA system and provide a new opinion as to the etiology of the Veteran's current hypertension.

With respect to any hypertension diagnosed since August 2004, the opinion provider shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current hypertension was caused (in whole or in part) by an inability to exercise/weight gain due to the Veteran's service-connected low back strain, bilateral lumbar radiculopathy of the lower extremities, migraine/cluster headaches, bilateral carpal tunnel syndrome, bilateral chondromalacia patella of the knees, left ankle sprain, and/or stomach disability?

(b)  Is it at least as likely as not (50 percent probability or more) that the current hypertension was aggravated (made chronically worse) by an inability to exercise/weight gain due to the Veteran's service-connected low back strain, bilateral lumbar radiculopathy of the lower extremities, migraine/cluster headaches, bilateral carpal tunnel syndrome, bilateral chondromalacia patella of the knees, left ankle sprain, and/or stomach disability?

The opinion provider must provide reasons for each opinion given. 

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports regarding symptoms, the opinion provider must provide a reason for doing so. 

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

If the July 2013 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran shall be afforded a new VA examination to obtain the necessary opinions.

2.  Ask the examiner who conducted the July 2013 VA cervical spine examination to review the claims file and any relevant records contained in VBMS and the Virtual VA system and provide a new opinion as to the etiology of the Veteran's current cervical spine disability.

With respect to each current cervical spine disability identified (i.e. any cervical spine disability diagnosed since April 2002), the opinion provider shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current cervical spine disability had its onset in service, had its onset in the year immediately following any period of service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported whiplash injury in service following a verified motor vehicle accident in May 1989, is related to his treatment for neck soreness in service in January 1993, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the opinion provider shall specifically acknowledge and comment on all cervical spine disabilities diagnosed since April 2002, the Veteran's reported whiplash injury in service following the verified motor vehicle accident in May 1989, the January 1993 record of treatment for neck soreness in his service treatment records, and his reports of a continuity of neck symptomatology in the years since service.

The opinion provider must provide reasons for each opinion given. 

The opinion provider is advised that the Veteran is competent to report a neck injury in service, his symptoms, and history, and such statements by the Veteran (including his reports of a continuity of neck symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports regarding symptoms or a continuity since service, the opinion provider must provide a reason for doing so. (The absence of evidence of treatment for specific cervical spine problems in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion).

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

If the July 2013 examiner is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA examination to obtain the necessary opinion.

3.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right and left knee disabilities.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

The ranges of right and left knee flexion and extension shall be reported in degrees.  

The examiner shall also specifically answer the following question with respect to both knee flexion and extension:

What, if any, is the additional range-of-motion loss (in degrees) of right and left knee flexion and/or extension due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain?  

The examiner shall report if there is ankylosis of either knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is subluxation or instability of either knee, and if present, provide an opinion as to its severity.

The examiner must provide reasons for any opinion given. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his service-connected knee disabilities.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

4.  The AOJ shall review the examination reports/opinions to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



